 88DECISIONSOF NATIONALLABOR RELATIONS BOARDCohen Bros.Fruit CompanyandGeneral Driversand Dairy EmployeesUnion Local #563, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof Amer-ica. Cases 30-CA-382 and 30-RC-408.June28,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSOn October 26, 1966, Trial Examiner AlvinLieberman issued his Decision in the above-entitledproceedings, finding that Respondent had engagedin certain unfair labor practices alleged in the com-plaint and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent did not engage incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissed. The Trial Examiner also found thatcertain conduct of the Respondent had interferedwith an election held on April 19, 1966, and recom-mended that the election be set aside and a secondelection held. Thereafter, the General Counsel andthe Charging Party filed exceptions to the Trial Ex-aminer'sDecision,with supporting briefs,' andRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspow:,rs in connectionwith this case to athree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in this case, and herebyadopts the findings,2 conclusions, and recommenda-tions 3 of the Trial Examiner, except as modifiedbelow.This case involves events arising out of theUnion's organizational campaign at Respondent'sproduce packaging and wholesale distribution plantinAppleton, Wisconsin. On March 1, 1966, 9 ofRespondent's 15 nonsupervisory employees at-tended a union meeting and signed authorizationcards. On March 14, the Union requested Respond-ent to recognize and bargain with it as the majorityrepresentative.4The Union suggested that the'The Charging Party's request for oral argument before the Board ishereby denied as the record, the exceptions, and the briefs adequatelypresent the issues and positions of the parties2 In the absence of exceptions thereto, we adoptpro formathe Trial Ex-aminer's dismissal both of the Section 8(a)(3) and(1) allegations concern-ing the layoffof Forster, and of the 8(a)(l) allegation of a threat by Cohen,on April 19, to close the business if the Union got in.parties begin negotiations on March 23, at whichtime it offered to prove its majority status througha third party card check. On March 15, the Unionfiled a representation petition with the Board, whichwas served upon Respondent. On March 17,Respondent'sattorneywrote the Union thatRespondent would not meet with it:As you know, it is not our policy to recommendtheinstitutionofcollective-bargainingproceedings until the bargaining status of theunion has been determined. I presume you willfile a petition for recognition and that we cangive the matter consideration in due course.The Union repeated its demand on March 30, whenthe partiesmet to conclude a consent-electionagreement. Again, Respondent, through its attor-ney, refused the demand. An election was held onApril 19, 1966, resulting in a tally of seven votesfor, and eight against, the Union, with one chal-lenged ballot.The Union filed both timely objections to theconduct of the election and unfair labor practicecharges. A complaint was thereafter issued allegingviolations by Respondent of Section 8(a)(1) and (5)of the Act, and the objections and complaint'proceedings were consolidated for the purposes ofhearing. Upon the record of such hearing, the TrialExaminer found that Respondent had violated Sec-tion 8(a)(1) by threatening and coercively inter-rogating employee Ramirez on three occasions inlateMarch and early April 1966. He also concludedthat by this conduct Respondent had interfered withthe employees' exercise of their free choice in theelection and recommended that the election be setaside and a second election be held. He furtherrecommended, however, that theremaining8(a)(1)allegations and the allegation of violation of Section8(a)(5) be dismissed.1.We adopt the Trial Examiner's finding thatRespondent violated Section 8(a)(1) by interrogat-ing and threatening Ramirez. Thus, the record dis-closes that on March 18, Cohen, Respondent's pres-ident, suggested to Ramirez that either he or em-ployee Emory Plamann had started the Union.Ramirez denied he was responsible and said he didnot know who was. In response to further inquiriesby Cohen, Ramirez said, however, that he foundout about the Union through a phone call invitinghim to attenda union meetingand that he attendedthe meeting along with a majority of the other em-ployees. He also told Cohen that one of the reasonswhy he wanted a union was the low wages paid tohis wife, who was employed by Respondent in thetomato packing department. On March 24, Cohen3We find no ment-in contentions by the General Counsel and theCharging Party that various credibility findings of the Trial Examiner areerroneous,for the clear preponderance of all the relevant evidence doesnot demonstrate that the credibility findings are incorrectStandard DryWall Products,Inc.,91 NLRB 544, enfd 188 F.2d 362(C A. 3).4On March 17, two more employees signed authorization cards, bring-ing the total to 11 out of 15166 NLRB No. 2 COHEN BROS. FRUIT CO.89asked Ramirez how he would "survive the union"and explained this remark by saying that"if theunion gets in, I can cut the tomato business ...andsell the potato machines." [Emphasis supplied.]Cohen also warned Ramirez, who had been drivinga preferred route to Green Bay for the previous 4months, that he could "cut a trip ... to Green Bayand one to the country" and "give it" to some em-ployees who had greater seniority.On a date shortly thereafter, Ramirez, returningearly from his delivery run, asked the foreman, whowas either loading or unloading tomatoes, if hecould help. The foreman replied that there was nomore work to be done that day. As Ramirez turnedto punch out, Cohen, who had been standing near-by, said to him, " I'ou see Victor, there is no workand it's all your fault." When asked what he meant,Cohen said, "Well, you started the Union."Ramirez protested this was untrue, and that he hadno reason to bringin a union.Cohen replied, "Iknow you, you did it."2.The General Counsel and Charging-Party ex-cept to the Trial Examiner's failure to find that thefollowing conduct of Respondent violated Section8(a)(1).As noted above, Cohen received theUnion's demand for recognition on March 15.Early the next morning, Cohen called employeeGreening into his office. Cohen said to Greeningthat he had heard the employees "wanted to gounion,"and when Greening replied affirmatively,Cohen inquired if "it's one hundred percent?"Greening answered he did not know, but that "quitea few" employees had been "present at the meet-ing." Cohen then asked "exactly who was there"and named "the Reffke boys ... Amado [Garcia],Victor [Ramirez], the girls, and Bud Plamann...."Greening replied that all of them had attendedand then admitted, in response to Cohen's query,that he had signed a union card.That same day, Cohen approached Amado Gar-cia and asked him if he had joined the Union. Gar-cia's reply does not appear in the record. The con-versation ended in less than a minute when Garciawalked away.5In concluding that neither conversation was coer-cive, the Trial Examiner noted that Cohen, havingjust received a bargaining demand, possessed alegitimate reason for inquiring into his employees'union activities, and did so, moreover, in objectivefashion without expressing any "animosity" towardthe Union. The Trial Exaiminer also took into ac-count Cohen's friendship with Greening and thelimited scope and duration of Cohen's talk withGarcia.We have found that an employer's interrogationconcerning an employee's membership in a uniondoes not necessarily have a coercive impact uponemployees, if the employer takes certain precau-tions.6 But Cohen did not do so. He failed to giveGarcia any reason for the inquiry, e.g., the receiptof the Union's demand. He also failed to give eitherGarcia or Greening assurances against reprisal andan opportunity to refrain from answering thequestions. Furthermore, Cohen's inquiry of Green-ing as to who attended the meeting went beyondany privilege which arguably might have beenavailable here.7 In addition, we note that these in-terrogations were followed shortly by the threats,earlier discussed, directed at employee Ramirez, asequence which indicates Cohen's actual reason forprobing into details of his employees' concerted ac-tivities. In the light of these facts, we find, contraryto the Trial Examiner, that Respondent violatedSection 8(a)(1) of the Act by interrogating em-ployees Garcia and Greening on March 16.3.We turn now to a consideration of Respond-ent'smotive in refusing on March 17 to recognizeand bargain with the Union. The Trial Examinerfound, and we agree, that the Union had majoritystatus in an appropriate unit" as of March 14, thedate it requested recognition and bargaining, andthat Respondent refused to bargain. In his opinion,however, Respondent's "minimal" 8(a)(1) conduct,involving threats and interrogation of only 1 of 15employees (Ramirez) and occurring in an environ-ment free from any other expressions of employerantiunion sentiment, did not justify an inference ofbad faith in Respondent's insistence upon an elec-tion and rejection of the Union's bargaining de-mand. For the reasons set forth below, we disagreewith the Trial Examiner's finding that Respondentdid not violate Section 8(a)(5) of the Act.An employer may, like the Respondent, declineto recognize a union and insist upon a Board elec-tion if the employer is motivated in its refusal by agood-faith doubt as to the union's representativestatus in an appropriate unit. If, on the other hand,the employer's refusal is motivated by a rejection ofthe collective-bargaining principle or a desire togain time within which to undermine the union anddissipate itsmajority, the refusal is violative of8(a)(5): 9Whether or not the General Counsel hascarried his burden of showing that a refusal to bar-gain was not motivated by a good-faith doubt of5The Trial Examiner resolved the testimonial conflict between Cohenand Garcia by crediting Garcia's testimony only to the extent it was un-contradictedFor the reasons set out by the Examiner, we adopt hisfindings as to the conversation.6 Blue Flash Express, Inc,109 NLRB 591.'We disagree with the Trial Examiner's view that since it was Greeningwho brought up the subject of the union meeting, Cohen was free toinquire into its particulars. It is evident from the record that Cohen's ini-tial queries were particularly calculated to elicit from a friendly employee,as in fact they did, specific information about the union sympathies andactivities of the other employees.8The appropriate unit consists of-All employees of Cohen Bros.Fruit Company at its Appleton, Wiscon-sin, location, but excluding office clerical employees,professional, salesand managerial employees,guards,and supervisors as defined in the Act.'Joy Silk Mills,Inc., 85NLRB 1263, enfd.asmodified on othergrounds 185F.2d 732 (C.A.D.C.),cert. dewed 341 U S. 914. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority but by bad faith "of necessity must bemade in the light of all relevant circumstances." 10The instant case presents the problem in a typicalcontext wherein the question is one of the proper in-ferences to be drawn from independent unfair laborpractices.We consider first the fact that Respondentlearned by its interrogation of Greening that theUnion did indeed have the support of majority of itsemployees who attended the union meeting. In aliteral sense then, Respondent, could hardly havedoubted-andinfactRespondentneverquestioned-theUnion'smajoritystatus.Itsmotivation in refusing to bargain was in our viewevidenced by its subsequent efforts to underminethe Union's support.We disagree with the Trial Examiner's charac-terizationofCohen's threats to Ramirez as"minimal" violations of Section 8(a)(1). Threats ofloss of work and income are a type of threat likelyto have the most substantial impact upon employeeattitudes and reactions. By their nature they mayjustifiably be regarded as serious violations of theAct. Such threats, although directed at no morethan 2 employees in a unit of 15,11 may well be suffi-ciently pervasive in their impact to prevent a fairelection and to undermine a union's support. Thesethreats thus are inconsistent with Respondent'sprofessed desire to resolve the Union's status in anelectionand indicatearejectionofthecollective-bargainingprinciple.Moreover, whilethreats of reprisal may well, and normally do, affectpersons other than those directly threatened, wenote in the present case that if Respondent's threatssucceeded in dissuading only Ramirez and his wifefrom voting for the Union, Respondent was respon-sible for turning what otherwise would have been a9-6 union victory into the 7-8 loss which the elec-tion results disclose.In addition to the interrogation and threats toRamirez which the Trial Examiner found to beviolative of Section 8(a)(1), we take into considera-tion the interrogations of Greening and Garciawhich, in the circumstances of this case, we havefound to be unlawful. We believe that these viola-tions also tended to undermine the Union's sup-port 12 and are similarly probative of Respondent'smotivation in refusing to bargain. Upon the entirerecord we find that the General Counsel has carriedhisburden of demonstrating that Respondent'srefusal to bargain with the Union was not motivatedby a good-faith doubt of the Union's majority statusin anappropriateunit.We find that Respondent'srefusal to bargain and its insistence upon an electionwas in bad faith in that Respondent was motivatedby a rejection of the collective-bargaining principleand that it sought to undermine the Union's majori-ty status.Respondent thereby violated Section8(a)(5) and (1) of the Act.Since we shallissue abargaining order to remedyRespondent's unlawful conduct in this regard, wedo not adopt the Trial Examiner's recommendation,noted above, that a new election be directed. In-stead, as no current question concerning represen-tation exists, we shall dismiss the petition in Case30-RC-408 and vacate all proceedings held in con-nection therewith.CONCLUSIONS OF LAWWe adopt only the Trial Examiner's conclusionsof law Nos. I and 2, and we make the following ad-ditional conclusions of law:3.The Respondent violated Section 8(a)(1) ofthe Act by threatening its employees with reprisalsif the Union became their representatives and by in-terrogating its employees concerning their pro-tected activities and those of fellow employees.4.At all times since March 15, 1966, the Unionhas been the exclusive bargaining representative ofall the employees in the following unit.All employees of Cohen Bros. Fruit Company atitsAppleton, Wisconsin, location, but excluding of-fice clerical employees, professional, sales, andmanagerial employees, guards, and supervisors asdefined in the Act.5.Respondent has engaged in and was engagingin an unfair labor practice within the meaning ofSection 8(a)(5) and (1) of the Act by refusing on andafterMarch 17, 1966, to bargain collectively withthe Union.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.7.Respondent did not engage in unfair laborpractices within the meaning of Section 8(a)(3) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,Cohen Bros. Fruit Company, Appleton,Aaron Brothersof California,158 NLRB 107711Cohen's threat to Ramirez to cut the tomato business was obviouslya threat or reprisal directed at the wife of Ramirez. Consequently, we findthat Cohen's threats to Ramirez were immediately directed,not merely atone, but at two of the unit employees12We note that altogether four employees were involved in Respond-ent's 8(a)(1) conduct and that although I I employees signed cards, only7 employees voted for the Union in the election In view of the size of theunit (15), the 8(a)(1) conduct found herein is neither minimal nor insignifi-cant COHEN BROS.FRUIT CO.91Wisconsin, its officers, agents, successors,13 andassigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concern-ing their or other employees' activities in supportof,attitudes toward, or membership in GeneralDrivers and Dairy Employees Union Local #563,affiliatedwith the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, or any other labor organization.(b)Threatening employees with reduction ofwork, loss of overtime, or any other form of reprisalfor supporting,engagingin activities on behalf of,or voting for General Drivers and Dairy EmployeesUnion Local #563, affiliated with the InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, or anyother labor organization.(c)Refusing,upon request, to recognize and bar-gain collectively with General Drivers and DairyEmployees Union Local #563, affiliated with theInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, asthe exclusive representative of its employees withrespect to rates of pay, wages, hours of employ-ment,and other terms and conditions of employ-ment inthe following appropriate unit:All employees of CohenBros.Fruit Company atitsAppleton, Wisconsin, location, but excluding of-fice clerical employees, professional,sales, andmanagerial employees, guards, and supervisors asdefined in the Act.(d) In any like or related manner interferingwith, restraining, or coercing employees in theirright to self-organization, to form, join, or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engagein other concerted activities for the purpose of col-lective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the Act, or to refrainfrom any or all such activities, except to the extentthat such right may be affected by an agreementrequiring membership in a labor organization as acondition of employment in conformity with Sec-tion 8(a)(3) of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request, bargain collectively withGeneralDrivers and Dairy Employees UnionLocal#563, affiliatedwith theInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, as the ex-clusive bargaining representative of all employeesin the aforesaid appropriateunit,with respect to therates of pay, wages, hours of employment, andother terms and conditions of employment, and, ifan understandingis reached, embody such under-standing in a signed agreement.(b) Post at its premises in Appleton,Wisconsin,copies of the attached notice marked "Appendix." 14Copies of said notice, on forms provided by the Re-gionalDirector for Region 30, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the said Regional Director, in writing,within 10 days from the date of this Decision, whatsteps have been taken to comply herewith.-IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges un-fair labor practices not specifically found herein.IT IS FURTHER ORDERED that the Petition for Cer-tificationofRepresentative,filed in Case30-RC-408, be, and it hereby is, dismissed, andthat all prior proceedings held thereunder be, andthey hereby are, vacated.13Subsequent to the issuance of the Trial Examiner'sDecision, theGeneral Counsel filed a motion requesting that the record be reopened forthe purpose of taking additional evidence looking toward the joinder ofCohen & Fielkow,Inc., as a party respondent herein and making that newrespondent subject to any remedial order to be entered herein. The motionalleged that,on or about January 1, 1967,Cohen & Fielkow, Inc., becamethe "legal successor"to Cohen Bros. Fruit Company, the instant Respond-ent.The motion further alleged that, since that date, the alleged succes-sor has continued to operate the business of the Respondent, employingsubstantiallythe same groupof employeesengaged in performing thesame duties as when they were employed by Respondent.Shortly afterthe motion was filed, the Board undertook certain preliminary steps todetermine the propriety of granting the motion to remand.Upon furtherdeliberation,however,and in light of the circumstances of this case, itseems more appropriate to defer consideration of the question of succes-sorship until such time as it may appear that additional proceedings havebecome necessary.Accordingly,the motion is denied.It should be notedthat on such facts as are alleged in the General Counsel's motion, a suc-cessor employer will ordinarily be held responsible for assuming the bar-gaining obligations of the predecessor employer. See,e.g., JohnsonReadyMix Co.,142 NLRB 437;Maintenance, Incorporated,148 NLRB 1299.Furthermore,a successor employer will,under certain circumstances, beheld responsible for remedying the unfair labor practices of its predeces-sors.Perma Vinyl Corporation,164 NLRB 968. It is not apparent fromthemoving papers that such circumstances exist in the present case.Should this issue of successorship later arise, however, the General Coun-sel may initiate further proceedings to establish the responsibility of the al-leged successor to comply with the affirmative remedial provisions of theOrder here issued.14In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words"a Decision andOrder" the words "a Decree of the United States Court of Appeals, En-forcing anOrder."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT coercively interrogate any em-ployee about his or any other employee's 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesires toward any union; or whether he or anyother employee has signed a card designatingor authorizing any union to act as his or anyotheremployee'scollective-bargainingrepresentative; or whether he or any other em-ployee has become a member of any union; orwhether he or any other employee has attendeda union meeting.WE WILL NOT threaten any employee withreduction of work, loss of overtime, or anyother form of reprisal, for supporting anyunion, or for attending a meeting of any union,or for joining or remaining a member of anyunion, or for voting for or against any union inan election conducted by the National LaborRelations Board.WE WILL NOT refuse to recognize and bar-gaincollectively,upon request,with theGeneral Drivers and Dairy Employees UnionLocal #563, affiliated with the InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, as theexclusive representative of our employees inthe appropriate unit with respect to rates ofpay, wages, hours of employment, and otherterms and conditions of employment.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of their right to self-or-ganization, to form labor organizations, to joinor assist the Union or any other labor organiza-tions, to bargain collectively through represent-atives of their own choosing, and to engage inother concerted activities for the purpose ofcollective bargaining or other mutual aid orprotection, or to refrain from any or all such ac-tivities, except to the extent that such right maybe affected by an agreement requiring member-ship in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3)of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.WE WILL, upon request, bargain collectivelywith the General Drivers and Dairy Em-ployees Union Local #563, affiliated with theInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive bargaining represent-ative of all employees in the appropriate unit,with respect to the rates of pay, wages, hoursof employment, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement. The appropriate unit is:Allemployeesemployed by us atAppleton,Wisconsin, excluding officeclericalemployees, professional, sales,and managerial employees, guards, andsupervisors as defined in the Act.All our employees are free to become, remain, orrefrain from becoming or remaining, members ofGeneralDrivers and Dairy Employees UnionLocal#563, affiliatedwith the InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, or anyother union, except to the extent that this right maybe affected by the provisions of the National LaborRelations Act.DatedByCOHEN BROS. FRUITCOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, Second Floor, Commerce Building, 744North Fourth Street, Milwaukee, Wisconsin 53203,Telephone 272-3866.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN,TrialExaminer:On April 21,1966,1General Drivers and Dairy Employees UnionLocal #563, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America(hereincalled theUnion),fileda charge in Case30-CA-382 allegingthatRespondent had engaged inunfair labor practices within the meaning of Section8(a)(1) and (5) of the National Labor Relations Act, asamended(herein called the Act).On the same day, theUnion filed timely objections to conduct affecting theresults of an election held in Case30-RC-408 on April19,among Respondent's employees pursuant to arepresentation petition filed by the Union on March 15,and a Stipulationfor CertificationUpon Consent Elec-tion.2On May 27, theRegional Director issued a com-plaint on the Union's charge.On May 31, the Regional Director reported on his in-vestigation of the Union's objections to the election. Con-cluding that the Union's objections raised"substantial is-sues with respect to credibility"which could "most ex-peditiously be resolved by ... a hearing"and noting that"theallegationsof the objections are substantiallysimilar" to those of the complaint,the Regional Directorrecommended that the representation case (30-RC-408)and the complaint case(30-CA-382) "be consolidated... for purposes of hearing, ruling,and decisionby a TrialExaminer." The NationalLaborRelations Board (hereincalled the Board)adopted the Regional Director's recom-mendation and on June 22 the consolidation was ordered.The trial in this consolidated proceeding,with allparties represented by counsel,was held before me in'All dates mentioned in this Decision relate to 1966.zA revised tally of ballots issued by the Director of Region 30 of theNationalLaborRelations Board(herein called the Regional Director)showed that seven ballots were cast for the Union, eight against theUnion, and one ballot was challenged. COHEN BROS. FRUIT CO.93Appleton, Wisconsin, on July 25, 26, and 27. The issueslitigated were whether Respondent had violated Section8(a)(1), (3), and (5) of the Act,3 and whether Respondenthad engaged in conduct warranting the setting aside of theelection.More particularly, the questions for decision areas follows:1.Did Respondent independently violate Section8(a)(1) of the Act by interrogating and threatening em-ployees?2.Did Respondent violate Section 8(a)(3) and (1) ofthe Act by laying off an employee?3.Did Respondent violate Section 8(a)(5) and (1) oftheAct by refusing to recognize or bargain with theUnion?4. Is Theodore Reffke, Sr., who appears to be incharge of Respondent's tomato packaging department, asupervisor within the meaning of the Act.45,Should the Union's objections to conduct affectingthe results of the election which was held on April 19, besustained and the election set aside?5Upon the entire record, upon my observation of thewitnesses and their demeanor while testifying, and uponcareful consideration of the arguments made and ablebriefs submitted by all parties, I make the following:FINDINGSOF FACTS1.RESPONDENT'S BUSINESSRespondent, a Wisconsin corporation, whose principaloffice and place ofbusinessis located at Appleton,Wisconsin, is engaged there and elsewhere in the State ofWisconsin7 in the packaging and wholesale distribution offruitsand vegetables.During 1965, a representativeperiod,Respondent purchased and received at itsAppleton premises products valued at in excess of$50,000 from suppliers located outside the State ofWisconsin. Accordingly, I find that Respondent is en-gagedin commerce within themeaning ofthe Act andthat the assertion of jurisdiction over this matter by theBoard is warranted.SiemonsMailing Service, 122NLRB 81, 85.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionBriefly, this case concerns itself with the events follow-ing the institution by the Union of a campaign to establishitselfas the collective-bargaining representative ofRespondent's employees which culminated in its defeatin a representation election on April 19. Among thesewere the Union's demand for, and Respondent's refusalof, recognition; Respondent's interrogation of employeesand its threatened curtailment of its business; and thelayoff of an employee.The General Counsel and the Unions contend thatRespondent's refusal to recognize the Union pursuant toits demand was based upon its determination to gain timeto undermine the Union, hence in violation of Section8(a)(5)of the Act. In support of this argument theGeneral Counsel points to Respondent's interrogation of,and threats to, employees, which he alleges were violativeof Section 8(a)(1) of the Act, and its layoff of an employeewhich the General Counsel urges was discriminatory and,accordingly, in contravention of Section 8(a)(3) of theAct.Taking issue with the General Counsel on all points,Respondent argues that because the Union filed itsrepresentation petition on the day after the demand forrecognition was made it was entitled to await the outcomeof the election before deciding whether to recognize theUnion. Respondent further argues that it did not inter-rogate or threaten employees in violation of Section8(a)(1) of the Act, and, while admitting that it laid off anemployee, Respondent asserts that the layoff was neces-sitated solely by adverse business conditions.With respect to the election, the Union contends thatit should be set aside because,inter alia,of Respondent'sconduct after the representation petition was filed whichit, like the General Counsel, claims was independentlyviolative of Section 8(a)(1) of the Act. Respondent, on theother hand, argues that the election was fairly conductedand that no reason exists for setting it aside.B. Facts and Conclusions Relating tothe SupervisoryStatus of Theodore Reffke, Sr."Reffke,Senior, at all material times was in charge ofRespondent's tomato packaging department.Althoughmany witnesses testified concerning the functions, duties,and authorityof Reffke,Senior,the issue here under con-sideration can be resolved on the basis of the testimonywhich he, himself, gave.Thus, Reffke,Senior, interviews and hires applicantsfor full- and part-time employment in the tomato packag-ing department.He has discharged at least two em-ployees.Furthermore,without consultation with anyother representative of Respondent and depending on thenumber of orders on hand Reffke,Senior, determineshow many hours employees in the tomato packaging de-partment should work each day and,when necessary,authorizes and directs overtime work.On the foregoingI find thatReffke, Senior,in the exer-cise of independent judgment hires, discharges, and3During the trial the complaint was amended by adding a new para-graph, numbered 11, alleging that Respondent had violated Section 8(a)(3)of the Act.4This issue is material only because of the General Counsel's claimthat Reffke, Senior, carried threats from Respondent's president to em-ployees in the tomato packaging department to the effect that Respondentwould sellits equipment in that department upon the Union's success inobtaining recognition.5 In view of the conclusion of the Regional Director, adopted by theBoard,that the "allegations of the objections are substantially similar" tothose of the complaint, separate findings of fact with respect to the objec-tions will not be made. Instead the findings of fact referring to the com-plaint will relate to the objections insofar as they are applicable.8The motion to dismiss the complaint made by Respondent at the closeof the trial is disposed of in accordance with the findings and conclusionsset forth in this Decision.'Respondent also has a place of business at Fond du Lad, Wisconsin.The facts in this case,however, relate only to Respondent'sAppletonplant.BAs the contentions of the General Counsel and the Union are similarin almost every respect they will, except where otherwise noted,'bereferred to hereinafter as the General Counsel's contentions.9The General Counsel claims that Reffke,Senior,is, and Respondentcontends that he is not, a supervisor within the meaning of the Act. 94DECISIONSOF NATIONALLABOR RELATIONS BOARDresponsibly directs employees.Accordingly,I,concludethat his supervisorystatus has beenestablished.OhioPower Co. v. N.L.R.B.,176 F.2d 385, 387 (C.A. 6).C. Facts Concerning Respondent's Alleged Independ-ent Violations of Section 8(a)(1) of the ActThe Union began organizing Respondent's employeeson March 1. On March 14, in a letter to Respondent, theUnion stated that it represented a majority of Respond-ent's employees and demanded "recognition for pur-poses of collective bargaining as the exclusive representa-tive of such employees." On the next day, the Union fileditsrepresentation petition.Respondent received theUnion's letter on March 15, and was served with theUnion's petition on March 16. The General Counselclaims that thereafter, on several occasions, Respondentcommitted independent violations of Section 8(a)(1) ofthe Act by way of threats and interrogation. In point oftimethe first of these occurred, according to the GeneralCounsel, on March 15 or 16, and involved a group of em-ployees who work in Respondent's tomato packaging de-partment.Carol Forster testified that on the day inquestion, Reffke, Senior, whois incharge of Respond-ent's tomato packaging department and who I haveconcluded is a supervisor, told her and two other em-ployees, Helen Emmer and Lena Hameister, that he hadjust been informed by Frank Cohen, Respondent's pre-sident, that "if this union goes through [Cohen] wouldn'tneed us girls any more, that they were going to sell the to-mato machines ... they wouldn't put out onions ... andthat they could cut down on the truckdrivers."Emmer and Hameister, who Forster testified werepresent at the time, both denied ever having heard Reffke,Senior, make the statement attributed to him by Forster.Reffke, Senior, denied that Cohen said to him, and that hehad told Forster that Cohen had stated, that the tomatopackaging machines would be sold "if the union came in."Finally,Cohen denied ever making such a remark toReffke, Senior. In the face of these denials, and takinginto account the demeanor of all the witnesses as theytestified concerning this matter I do not credit Forster'suncorroborated testimony.10 Accordingly, I find that theGeneral Counsel has not established that Cohen toldReffke, Senior, thatuponthe advent of the Union hewould sell the tomato packaging machines and discon-tinue the employment of the girls in that department or,regardless of whether Cohen had made such a statementto Reffke, Senior, that Reffke, Senior, told Forster andother employees in the tomato packaging department thatCohen had said this to him.The next incident alleged to have been violative of Sec-tion 8(a)(1) of the Act involved Amado Garcia, anotheremployee of Respondent. Garcia first testified" that onMarch 16, the day following Respondent's receipt of theUnion's demand for recognition and the day on which itwas served with the Union's representation petition, hewas askedby Cohen,Respondent's president,who hadjoined the Union,whether he, himself,had joined theUnion,and "who goes in there."Shortly after havinggiven the foregoing testimony Garcia reversed himselfand stated that Cohen did not ask"any questions con-cerning the union and ... other employees."12The General Counsel also asked Garcia if he recalledwhether Cohen had inquired,during this conversation,about his being "against the company."Garcia originallygave a negativereplyto this question.The General Coun-sel,not being satisfied with this answer, asked thequestion again.Thistime Garcia stated that he didn't un-derstand it. Finally, the question having been put to Gar-cia in virtually the same words a third time,Garciatestified that he rememberedCohen's inquiry in this re-gard.Garcia further testified that this conversation lastedless than a minute and that duringg its course Cohen didnot make any derogatory statement with respect to theUnion.13As noted above(fn. 11), part of Garcia's testimony wasgiven through the medium of a Spanish interpreter. Whilebeing so examined,Garcia testified that"at times [hehas] difficulty in understanding Mr. Cohen."In view of Garcia's sparse knowledge of English, hisadmission that he sometimes had difficulty in understand-ingCohen,and his contradictory and vacillatingtestimony covering his conversation with Cohen onMarch 16, I will credit only so much of Garcia's versionof his interrogation on that occasion as has not been con-tradicted.Accordingly,I find that on March 16,Cohen,during a conversation with Garcia,the duration of whichwas less than a minute, asked Garcia only whether hehad joined the Union.Gordon Greening and Victor Ramirez14 are also em-ployed byRespondent.Both are truckdrivers. TheGeneral Counsel claims that Respondent further violatedSection 8(a)(1) of theAct duringa conversation on March16, between Cohen,its president,and Greening,and dur-ing a series of conversations starting on March 18,betweenCohenand Ramirez.Greening has worked for Respondent since 1953. Heis one of Respondent's senior employees and his relation-ship withCohenappears tobe a veryfriendly one.15On March 16,Cohen stated to Greening that he hadheard that the employees"wanted to go union," andasked whether "it's a hundred percent." Greening repliedthat although quite a few employees had been present ata union meeting,he did not know whether all favored theUnion.Greening having opened the subject of the meet-ing, Cohen inquired as to whether certain employees hadattended and Greening answered thattheyhad.Duringthis conversation Cohen also asked Greening whether hehad signed a union card.Greeningtold Cohenthat he haddone so.1610 In assessing the credibility of Emmer and Hameister I have duly con-sidered the fact that they are both sisters of Reffke, Senior11Garcia's command of English is limited,and although English wasthe language used at the commencement of his examination,his testimonywas completed with the aid of a Spanish interpreter12Cohen admitted asking Garcia only whether he had joined the Union.13This portion of Garcia's examination was conducted in English.14Ramirez'wife works in Respondent's tomato packaging department.isGreening testified, in this regard, that "over the years [he and Cohenhad] been somewhat close"; that "from time to time [Cohen had] cometo his assistance financially"; and that, as Greening put it, "I believe I'dcome to his too." ,16 These findings are based on Greening's credible testimony. AlthoughCohen denied,generally, talking to Respondent's employees concerningthe Union and specifically denied telling any employee that work was"slow ... because he started the union," he admitted asking Garciawhether he had joined the Union, admitted asked Greening to "tell [him]what's going on," and admitted "maybe" asking other employees about aunion meeting but pleaded an inability to remember details In view of theinconsistency between Cohen's general denial and his admissions and par-tialadmissions,and his demeanor while testifying with respect to thisphase of the case, I find his denials unpersuasive and will not credit themunless corroborated by credible evidence. COHEN BROS. FRUIT CO.The record contains evidence of two other conversa-tionsconcerning theUnion between Cohen andGreening.17 The first occurred at an unspecified timebetween the filing of the Union's representation petitionand the date of the election. On the datein questionGreening had left his truck at a garage to have a flat tirerepaired and was being driven back to Respondent's plantby Cohen. As Cohen credibly testified, he took advantageof the occasion to discuss with Greening a rumor thatGreening intended to quit his employment with Respond-ent and told him: "I want you to stick with me, and re-gardless, if it goesunionor notunion,thats up to themajority. I am still wanting to be your friend, and I wantyou to stay on with me."The second conversation, in a somewhat similar vein,between Cohen and Greening took place on April 19, theday of the election, just prior to the time Greening cast hisballot. As related by Greening, while in Cohen's office forthe purpose of turningin hisdelivery tickets Cohen saidto him "no matter how the election turns out, we'll alwaysbe friends, but I think you owe me a No vote."Greening further testified the he never heard Cohenmake any derogatory statement with respect to theUnion; that he never heard Cohen promise benefits toany employee conditioned upon his rejection of theUnion; and that he never heard Cohen threaten to reducethe hours of work of any employee if he voted for, orjoined, the Union.The first of the conversations between Cohen, Respond-ent's president, and Ramirez, claimed by the GeneralCounsel to have been violative of Section 8(a)(1) of theAct, occurred on March 18.111 On this date, Cohen askedRamirez "who started the union" and suggested that itwas either Ramirez or EmoryPlamann,another em-ployee.When Ramirez denied that he had done so andprofessed ignorance as to who had, Cohen inquired as tohow he "found out about the union." Ramirez replied thathe attendeda meetingof the Union after receiving atelephone call about it and found a majority of the em-ployees there.On March 24, Cohen and Ramirez had another conver-sation concerning the Union. On this occasion Cohenasked Ramirez how he would "survive the union." Whenrequested by Ramirez to explain this cryptic remark,Cohen stated that "if theuniongets in [he could] cut thetomato business . . . and sell the tomato machines."Cohen then asked Ramirez whether he was "going to theunion for ... seniority." Upon receiving an affirmativeresponse, Cohen told Ramirez that Respondent had em-ployees who were greatly senior to him and that he,Cohen, could "cut a trip to Green Bay and one to thecountry and give it to them."1917The General Counsel does not contend that either of these conversa-tions were violative ofthe Act,but both,inmy opinion,bear upon thequestion of whetherCohen's interrogation of Greening on March 16 wascoercive.18The findings concerning Cohen's conversations with Ramirez aboutthe Union are based on testimony given by Ramirez,who by his demeanorimpressed me as being a credible and truthful witness. Not only was Ifavorablyimpressed by Ramirez'demeanor,but I have also taken into ac-count in assessing his testimony that at the time of the trial he was inRespondent's employ and therefore was, in a sense,testifying under perilof reprisal.SeeGeorgia Rug Mill,131 NLRB 1304, 1305, modified onother grounds308 F.2d 89(C.A. 5).19At the time in question Ramirez was regularly driving to Green Bay,Wisconsin,and had been doing so for about 5 months.Before that, hedrove the"country"route;i.e.,he serviced Respondent's customerslocated in the smaller"country" towns.95The last conversation between Cohen and Ramirez inwhich the General Counsel contends Respondent vio-lated Section 8(a)(1) of the Act occurred toward the endofMarch, or beginning of April.20 On the date inquestion, Ramirez had come back to Respondent's plantabout 11:45 a.m. after making his deliveries. Customari-ly, upon returning to Respondent's plant following thecompletion of his deliveries Ramirez did no additionalwork. He would normally "punch out" and wait for hiswife, who generally finished her work about noon.On the occasion under consideration several em-ployeeswere loading or unloading tomatoes whenRamirez arrived at Respondent's premises. Hoping to oc-cupy himself gainfullywhilewaiting for his wife,Ramirez, instead of "punching out," as he usually did,asked Respondent's foreman whether he could assist inthat work. The foreman, however, told Ramirez, in es-sence, that there was nothing further to be done.21As Ramirez turned away from the foreman, Cohen,Respondent's president, who, although there, had not par-ticipated in the conversation between Ramirez and theforeman, remarked to Ramirez "You see Victor, there isno work and its all your fault." Upon being asked what hemeant by this, Cohen said, "Well you started theUnion. `22The last incident claimed to have been violative of Sec-tion 8(a)(1) of the Act occurred on April 19,23 the day onwhich the representation election was conducted amongRespondent's employees. Shortly before the polls closedPeter Succa, a representative of the Appleton BuildingTrades Council (herein call Trades Council), came toRespondent's plant.24 While waiting for the end of theballoting, Succa, Cohen, Respondent's president, ArthurSchaffer, one of its employees, and Reffke, Senior, whomI have found to be a supervisor, gathered in Respondent'swarehouse and talked. During the course of their conver-sation, Succa testified, Cohen said in a voice louder thanhis normal tone "if a union gets in, I'll lock my doors, myson and 1 will run it, I'll be G-d- if I'll let any . . . Mex-ican telling me how to run my business." Succa furthertestified that as Cohen made this statement Leona Co-onen, one of Respondent's employees, was about 20 to 25feet away and, in his opinion, was in a position to hearwhat Cohen said.Cohen denied making the statement attributed to himby Succa. Schaffer, who by his demeanor impressed meas being a very truthful witness, testified that the conver-sation in question related only to personal matters; thatthe Union was not mentioned at all by anyone present;and, specifically, that Cohen did not make any derogatorystatement with respect to any employee, nor did he makeany "comment ... against the union." Coonen testified20Much uncertaintywas displayed by Ramirezwith respectto the dateof this conversation. From the contextof Ramirez' entire testimony, how-ever,I find that it took place at about the time indicated in the text21Ramirez admitted,and insofar as it may be material I find, that thework in question had, in fact, been completed at the time Ramirez madehis request.22As noted above(fn. 16)Cohen denied telling any employee that work"was slow ...because [he]started the union." Insofar as this denial mayrelate to myfindings with respect to the incident here under discussion Ido not credit it for the reason setforthin fn. 1623The Union,alone,urges the violative nature of this event24The Unionis not an affiliate of the TradesCouncil and Succa was notpresent at Respondent's plant as a representativeof eitherthe Union orthe Trades Council. As Succa putit, he had heard about the election andwas "curious as to [its] outcome." 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat as she entered Respondent's warehouse on the dayof the election she saw Cohen at the door; that theygreeted each other; and that she did not hear Cohen sayanything else while she was in the warehouse.Unlike Schaffer, Succa's bearing while on the witnessstand did not strike me as that of a witness determined totellthe truth in all respects. On the contrary, hisdemeanor was such that I am compelled to discredit histestimony concerning the statements which he saidCohen made as to locking Respondent's doors and withregard to Respondent's Mexican employees. Further-more, and demeanor aside, Cohen denied making thestatement ascribed to him by Succa and this denial wascorroborated by Schaffer, who, according to Succa, wasinCohen's presence when he allegedly made the state-ments in question, and by Coonen, who, Succa testified,was within hearing distance of Cohen's voice. Cohen'sdenials being thus corroborated are credited.25Accordingly, I reject Succa's testimony concerningCohen's remarks here under discussion as being un-worthy of belief and I specifically find that Cohen did notmake them.Before ending this discussion of the facts concerningRespondent's alleged independent violations of Section8(a)(1) of the Act I find that, except with respect to Vic-torRamirez, a truckdriver employed by Respondent,neither Cohen, respondent's president, nor any other su-pervisor or representative of Respondent made anyderogatory remarks concerning theUnion to, orthreatened, any employee with reprisal for joining, sup-porting, or voting for the Union. I further find, again ex-ceptingVictor Ramirez, that neither Cohen, nor anyother supervisor or representative of Respondent,promised benefits to any employee to induce him to rejector refrain from supporting the Union.L6D. Concluding Findings as to Respondent's Alleged In-dependent Violations of Section 8(a) (1) of the ActThe General Counsel and the Union contend thatRespondent violated Section 8(a)(1) of the Act by its in-terrogation of, and threats to, employees. Summing up thefacts in this regard, I have found that on March 16, theday on which the Union's representation petition wasserved upon Respondent and the day following its receiptof the Union's recognition demand, Cohen, Respondent'spresident, interrogated two employees,Garcia andGreening, and that thereafter and prior to the election,Cohen, on several occasions, interrogated and threateneda third employee, Victor Ramirez.Section 8(a)(1) of the Act is violated by an employerwho engages in conduct which, in the language of thestatute, operates "to interfere with, restrain, or coerceemployees in the exercise of the rights guaranteed in sec-tion 7." Interrogation of employees as to their activities,or those of other employees, on behalf of a union con-travenes Section 8(a)(1) of the Act only when it is coer-cive.Blue Flash Express, Inc.,109 NLRB 591. On theother hand, threats of economic reprisal for supporting aunion are, in and of themselves, coercive, and henceviolative of Section 8(a)(1) of the Act.Hendrix Manufac-turing Company, Inc. v. N.L.R.B.,321 F.2d 100, 105(C. A. 5).Cohen's interrogation of Garcia, as I have found, lastedless than a minute and consisted only of one question;namely, whether Garcia had joined the Union. On thesame day Cohen asked Greening, who enjoyed a veryfriendly relationship with Cohen, whether he had signedan authorization card, whether all of Respondent's em-ployees favored the Union, and whether certain em-ployees had attended a union meeting.Sequentially, Cohen's conversations with Garcia andGreening followed hard on the heels of Respondent'sreceipt of the Union's bargaining demand, which includeda claim that it represented a majority of Respondent's em-ployees, and petition. At no time during Cohen's separatetalks on March 16, with Garcia and Greening, did Cohenexpress animosity toward the Union and there is nothingwithin the four corners of those conversations from whichit can be inferred that such a disposition on Cohen's partwas conveyed to the employees in question. In fact, ontwo other occasions, as I have found, within the periodhere under consideration; i.e., between Respondent'sreceipt of the Union's bargaining demand and petitionand the conduct of the election, Cohen reassured Green-ing that regardless of the outcome of the election theywould still be friends, and on one of these Cohen impor-tuned Greening to remain in Respondent's employ.Under these circumstances and on the record beforeme, I cannot find that Cohen's questioning of either Gar-cia or Greening was coercive.Bernel Foam ProductsCo., Inc.,146 NLRB 1277, 1278, 1298;N.L.R.B. v.Chicago Perforating Company,346 F.2d 233, 236 (C.A.7).Accordingly, I conclude that Respondent did not vio-late Section 8(a)(1) of the Act in connection with the in-terrogation of Garcia and Greening. I will, therefore,recommend that paragraph 5(a) of the complaint bedismissed.A different result is required, however, with respect toCohen's interrogation of, and threats to, Ramirez. Thethreats were intrinsically coercive and imparted a coer-cive nature to the interrogation.ContinentalMotors,Inc.,145NLRB 1075, 1076, 1079-80;N.L.R.B. v.General Shoe Corporation, 207F.2d 598 (C.A. 6). Ac-cordingly, I conclude that Respondent independently vio-lated Section 8(a)(l) of the Act by its conduct withrespect to Ramirez.E.Facts Concerning Respondent's Alleged Violation ofSection 8((a)(3) of the ActCarol Jean Forster, whose layoff is alleged in theamended complaint 27 as having been violative of Sec-tion 8(a)(3) of the Act,26 was hired by Respondent in oraboutMay 1964, and assigned to work in its tomatopackaging department. She was laid off on March 19, onwhich date she was, with the possible exception ofLeonor Ramirez, the most junior employee in that depart-25Ihave earlier stated (fn 16) that I would credit Cohen's testimonywith respect to this phase of the case when corroborated by credibleevidence.26 These findings are based on credible testimony given by Amado Gar-cia,Gordon Greening, Carol Forster, Emory Plamann, Leona Coonen,Theodore Reffke, Jr., Donald Reffke, Arthur Schaffer, LeonorRamirez,Lena Hameister, Reinhart Wichman, Helen Emmer, Edward J. Binsfield,and Leo Eggener The foregoing people together with Victor Ramirezconstitute Respondent's entire employee complement.2' See fn. 3.28As noted above, Respondent contends that Forster was laid offbecause of adverse business conditions. COHEN BROS. FRUIT CO.ment.2s She returned to work on April 9, and was still inRespondent's employ at the time of the trial.30Prior to Forster's layoff she had signed a card designat-ing the Union as her collective-bargaining representative.She also attended at least one of its meetings.'311 find thatthiswas the extent of the union activity engaged in byForster before she was laid off.Theodore Reffke, Jr., an employee of Respondent,who, like Forster, had signed an authorization card,testified,without in any way fixing the time, that onseveral occasions Forster "threw ... in [his] face that[he] was going to get a raise if [he] voted [against theUnion]" and that he had told his father, TheodoreReffke, Sr., whom I have found to be a supervisor, of this.Forster denied ever having stated to Reffke, Junior, thathe had been promised, or would be given, a raise if hevoted against the Union. Despite Forster's denial, theGeneral Counsel would have me find, notwithstandingthe absence of testimony as to the time of these events,that they actually occurred; that they took place prior toForster's layoff; that Forster was, in this connection"prosletizing [sic] for the Union"; and that Respondentwas chargeable with knowledge of this activity on behalfof the Union by Forster because Reffke, Junior, had in-formed his father of his encounters with Forster.Forster's denial aside, and assuming the truth of thetestimony given by Reffke, Junior, lacking evidence as tothe time of these events, I cannot find that they occurredbefore Forster's layoff. Not being able to make this find-ing, findings as to the character of Forster's conduct inthis regard and as to Respondent's knowledge becomeimmaterial.In view of Respondent's contention that it laid Forsteroff because of adverse business conditions findings mustbe made concerning the state of Respondent's business atthe time of Forster's layoff and Respondent's generalpractice with respect to layoffs. With respect to the latter,Hameister, who has been employed in Respondent's to-mato packaging department since 1959, credibly testifiedwithout contradiction, and I find, that during slackperiods available work is customarily given to the senioremployees.ConcerningRespondent'seconomiccondition,Respondent is, as I have found, engaged in the packagingand wholesale distribution of fruits and vegetables. Asubstantial portion of Respondent's business consists ofthe packaging and sale of tomatoes.Respondent sellsmerchandise to two types ofcustomers, those who operate only one store, and thosewho conduct a chain store operation. All of Respondent'ssales are at wholesale. Nevertheless, its single-storecustomers are referred to by Respondent as "retail" ac-counts and its chain store customers are referred to as29The finding with respect to Forster's seniority is based upon uncon-tradicted testimony given by Forster, Hameister, and Coonen whichestablishes the hiring dates of four of the five employees in the tomatopackaging department to be as follows: Emmer, 1952; Hameister, 1959;Coonen, 1961; and, as set forth in the text, Forster, 1964. The record doesnot show when Leonor Ramirez, the department's fifth employee, beganto work for Respondent However, it is pertinent to note, in this connec-tion, that Leonor Ramirez' husband, Victor Ramirez, has been employedby Respondent since about 196030 The findings concerning the period of time during which Forster wasin a layoff status are based upon a stipulation entered into by the parties.31These findings are based on testimony given by Forster and MarvinDe Vries, a representative of the Union, and the authorization card signedby Forster, which was received in evidence97"wholesale" accounts.Although Respondent sells alltypes of merchandise to its "wholesale"customers, itsprincipal businesswith them consists of the sale ofpackaged tomatoes.32On March 1, Respondent had five chain storecustomers.These were KrogerGrocery Co., The CoppsCo., Red Owl Stores,Inc., Super Value Stores,Inc., andSchultz Stores, Inc. On March4 The CoppsCo. discon-tinued its purchases from Respondent.Between MarchIand 19,33 Respondent's business with all its other chainstorecustomers,except Super Value Stores, Inc.(hereafter called SuperValue),had declined substantiallyover the corresponding periods in January and Febru-ary 34Respondent'srecords,which werereceived inevidencealsoao show, in this regard,that in JanuaryRespondent's sales to its chain store customers totaled$14,380; in February,$11,113; and in March,$7,761.In addition to the decline in Respondent's chain storebusiness of over $3,000 between February and Marchand an overall drop of more than$6,500 between Januaryand March,Respondent,as Cohen, its president,testifiedwithout contradiction,early in March,was compelled todiscard a carload of tomatoes as being unfit for use.Respondent thereby suffered a further financial setback.F. Concluding Findings Concerning Respondent'sAlleged Violation of Section 8(a)(3)In support of his contention that Forster's layoff onMarch 19 was discriminatory and hence violative of Sec-tion 8(a)(3) of the Act the General Counsel, in essence,makes the following argument. Respondent received theUnion's demand for recognition on March 15, and itsrepresentation petition on March 16. On March 15 or 16,Reffke, Senior, Respondent's supervisor, relayed toForster and other employees in Respondent's tomatopackaging department a threat by Cohen, Respondent'spresident, that upon advent of the Union he would sell thetomato packaging machines and discontinue the employ-ment of the people in that department. Finally, Cohen,after being informed that Forster was proselytizing forthe Union insofar as Reffke, Junior, was concerned, laidher off because of her activity on behalf of the Union.The General Counsel's conclusion that Forster waslaidoff for union activity is, however, not soundlypremised. First I have found that the General Counselhas not established as a fact that Cohen said to Reffke,Senior, that if the Union came in he would sell the tomatopackaging machines and terminate the employment of thepeople who worked in the tomato packaging departmentor that Reffke, Senior, told Forster and other employeesin that department that Cohen had made such a state-ment. Second, I have been unable to find on the record of32As Jack Fielkow, Respondent's sales manager,testified "In March,as always, our mainstay of our wholesale accounts has been our tomatobusiness."33 I use March 19, as the cutoff date because this was the last day ofwhich Forster worked forRespondentprior to her recall on April 9. Ac-cordingly, unless otherwise indicated, when months are referred tohereafter only the first 19 days of the particular month will be taken intoaccount.3' In March,Respondent's business with Super Value totaled$3,709,whereas it was $2,081 in February. Notwithstanding this increase inMarch over February, Respondent's businesswith Super Value in Marchwas considerably below that which was done in January, in which monthRespondent's sales to this customer amounted to $5,299 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis case, that Forster's proselytizing of Reffke, Junior, ifitoccurred at a1l,35 took place prior to her layoff. Ac-cordingly, I cannot agree with the General Counsel's con-clusion that Forster was laid off because of her activity onbehalf of the Union.Respondent's contention, on the other hand, thatForster's layoff was occasioned by the decline in its busi-ness during March and its necessity, in that month, to jet-tison a carload of tomatoes is well founded in fact. Facedwith these adverse economic factors Respondent, follow-ing its usual practice in such situations, chose Forster, ajunior employee, if not the most junior, in its tomatopackaging department for layoff. Furthermore, there is noevidence, direct or circumstantial, to show that in doingso Respondent was in any way motivated by the supportwhich Forster had earlier given the Union.That Forster had supported the Union prior to herlayoff cannot be gainsaid. She did, as I have found, signa card designating the Union as her collective-bargainingagent and she did, as I have also found, attend one of theUnion's meetings. However, as the Board aptly stated inMitchell Transport, Inc.,151 NLRB 122, 123, affd. 358F.2d 281 (C.A. 7), "Engaging in protected, concerted ac-tivity ... does not perforce immunize employees against[layoff] for legitimate reasons."Accordingly, I conclude that the General Counsel hasnot sustained his burden of proving by a preponderanceof the evidence that by laying off Forster Respondent vio-lated Section 8(a)(3) of the Act. I will, therefore, recom-mend that paragraph 11 of the complaint, as amended atthe trial, be dismissed.G. Facts with Respect to Respondent's AllegedViolation of Section 8(a)(5) of the ActAs noted above, and as Respondent admits, on March15, Respondent received a letter from the Union statingthat it was the designated collective-bargaining represen-tative of a majority of Respondent's employees in a unitconsistingof"alltheemployeesemployedby[Respondent] in Appleton, Wisconsin, excluding officeclerical, professional, sales and managerial employees,guards and supervisors as defined in the Act."36 In thisletter the Union demanded recognition from Respondentas the collective-bargaining representative of the em-ployees in the foregoing unit, and informed Respondentthat one of its representatives would call on Respondenton March 23, or some other mutually convenient date forthe purpose of negotiating a collective-bargaining agree-ment. The Union further stated in its letter that it was"willing to permit a neutral person to check [its]authorization cards at the time of such meeting for pur-pose of verifying [its] majority status in the bargainingunit."Also on March 15, the Union filed a representationpetition (30-RC-408).As Cohen, Respondent's pre-sident, testified, a copy of the Union's petition was servedupon Respondent March 16.35 It will be recalled, in this connection, that Forster denied having donethis36 In its answer Respondent admitted, and I find, that the unit describedin the Union's letter is appropriate for collective-bargaining purposes.34 In its answer Respondent admitted that the Union requested recogni-tion and bargaining. The findings as to Respondent's refusal to accede andis insistence on an election are based upon the letter to the Union, datedMarch 17, from Respondent's lawyer and the uncontradicted testimonyof Robert Schliever, an officer of the Union.Upon receipt of the Union's letter, Cohen turned itover to Respondent's lawyer,who, in reply and probablywithout knowledge that the Union's petition had alreadybeen filed,informed the Union,on March17, byletter,thatRespondent would not meet with the Union onMarch 23 "for the purpose of starting negotiations." Inhis letter to the Union Respondent's lawyer also said:. it is not our policy to recommend the institu-tion of collective bargaining proceedings until thebargaining status of the Union has been determined.Ipresume you will file a petition for recognition andthatwe can give the matter consideration in duecourse.On March 30, at a conference in connection with theUnion's petition,the Union renewed its offer to prove itsmajority by a card check and again requested thatRespondent bargain with it. Respondent's lawyer, how-ever, reiterated that Respondent would not bargain untilthe Union had been certified by the Board as the collec-tive-bargaining representative of the employees con-cerned.37Insofar as the majority status of the Union may bematerial in view of my conclusion with respect to thisphase of the case, I find that on March 15, the day onwhich the Union's demand was received,there were 15employees in the unit found to be appropriate.Of these,nine previously had voluntarily signed cards designatingthe Union as their collective-bargaining representative.38On March 17,two additional employees in the unitsigned cards similarly designating the Union as their col-lective-bargaining representative.39 Accordingly, I con-clude that at all material times the Union represented amajority of Respondent's employees in a unit appropriatefor collective bargaining.H. Concluding Findings as to Respondent's AllegedViolation of8(a)(5) ofActRespondent has never bargained with the Union. It hasalways insisted that the Union first establish its majoritythrough the election process. The General Counsel con-tends that Respondent's insistence upon an election wasnot because it had any doubt as to the Union's majoritystatus, but because it desired to, and did, gain time withinwhich to dissipate that status by committing unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act. For the reasons set forth below I disagree withthe General Counsel.I have concluded that Respondent did not violate Sec-tion 8(a)(3) of the Act and although I have found thatRespondent violated Section 8(a)(1) of the Act, not everysuch violation "regardless of its nature or gravity," whencoupled with a card showing of a majority and an em-ployer's insistence upon an election "will necessarily sup-port a refusal-to-bargain finding."Aaron Brothers Com-pany of California,158 NLRB 1077. The violation mustbe substantial and extensive and must be of such acharacter as to indicate an underlying intent to reject38 In pertinent part, the cards contained the following recital:"I, the undersigned, hereby.. voluntarily choose and designate [theUnion] as my representative for purposes of collective bargain-ing. .39 These findings are based on the cards, which were received inevidence the testimony of Martin De Vries, a representative of the Union,in whose presence all cards were signed, and the testimony of the follow-ing employees who signed cards: Forster, Garcia, Greening,Plamann,and Victor Ramirez. COHEN BROS. FRUIT CO.completely the principle of collective bargaining.AaronBrothers Company of California, supra; Hammond &Irving, Incorporated,154 NLRB 1071;Cameo Lingerie,Inc., et al,148 NLRB 535, 538.Applying the foregoing principles to the case underconsideration I cannot conclude that Respondent'sminimalviolation of Section 8(a)(1) of the Act which, asI have found, consisted of its threats to, and interrogationof, only one employee out of a total unit complement of15 was so "extensive [as to] evidence the employer's un-lawful motive and to [justify] an inference of bad faith."Hammonds & Irving, Incorporated, supra.Nor can I findthat by interrogating and threatening one employee in thecircumstances described by the record, Respondent has"engaged in substantial unfair labor practices calculatedto dissipate union support" so as to give rise to the con-clusion that Respondent's "insistence on an election wasnot motivated by a good-faith doubt as to the union'smajority, but rather by a rejection of the collective-bar-gaining principle or by a desire to gain time within whichto undermine the Union."Aaron Brothers Company ofCalifornia, supra.Especially are the foregoing conclu-sions warranted when it is remembered that none of theother employees in the unit, 14 in number, were everthreatened for joining or supporting the Union or givenpromises of benefit to induce them to reject or refrainfrom supporting the Union, nor did any of them ever hearany of Respondent's officials or supervisors make anyderogatory remark about the Union.Perhaps by way of a tacit concession that Respondent'sunfair labor practices, as described by the record, werenot extensive or substantial, the Union argues in its brief,that being in fact the majority representative of Respond-ent's employees in an appropriate unit it was entitled torecognition regardless of the nature of Respondent'sdoubt as to its majority and that for this reason Respond-ent's failure to bargain with it constitutes a violation ofSection 8(a)(5) of the Act. The Union recognizes, how-ever, that "it is the Board's position that it is not thefactof majority status that is important, but instead the `stateof mind' of the employer which is controlling." (Union'sbr., p. 15, emphasis in original.)40 As a Trial Examiner itismy duty to follow established Board precedent.ThePrudential Insurance Company of America,119 NLRB768, 773, reversed on other groundssub nom. InsuranceAgents' International Union,361 U.S. 477. I must, there-fore, reject the Union's argument in this regard.Accordingly, I conclude that the General Counsel hasnot sustained his burden of proving by a preponderance40The question of how to ascertain an employer's state of mind in thisarea is a mostvexatiousone. In a series of recent cases,includingAaronBrothers,Hammond & Irving,andCameoLingerie,the Board has irrdicated that the determinative factor is the nature and gravity of the em-ployer'sunfair labor practices; e.g., whether they are "substantial"(Aaronn Brothers),"extensive"(Hammond & Irving),or "serious"(Clermont's Inc.,154 NLRB 1397) Thus, inAaron Brothers, etc.,158NLRB1077,the Board stated(fn. omitted):Absent an affirmative showing of bad faith,an employer, presentedwith a majority card showing and a bargaining request, win not beheld to have violated his bargaining obligation under the law simplybecause he refuses to rely upon cards,rather than an election, as themethod for determining the union's majority.Whether an employer is acting in good or bad faith in questioning theunion'smajority is a determination which of necessity must be madein the light of all the relevant facts of the case, including any unlawfulconduct of the employer,the sequence of events and the time lapse99of the evidence that Respondent violated Section 8(a)(5)of the Act -f will, therefore, recommend that paragraph 9,and the relating portions of paragraph 10, of the complaintbe dismissed.1.The Conduct Affecting the Results of the ElectionThe Board has held that the critical period within whichobjectionable conduct will be deemed to affect the resultsof an election starts on the date on which the representa-tion petition is filed, in this case March 15.GoodyearTire and Rubber Company,138 NLRB 453, 454. It hasalso been held that "Conduct violative of Section8(a)(1)is,a fortiori,conduct which interferes with the exerciseof a free and untrammeled choice in an election."Dal-Tex Optical Company, Inc.,137 NLRB 1782,1786.The interrogations of, and threatsto, Respondent's em-ployee, VictorRamirez,by Cohen, its president, whichconstitute Respondent's violation of Section 8(a)(1) of theAct, commenced, as I have found, on March 18, 3 daysafter the filing of the petition. I conclude, therefore, thatthe election in this case, which was held on April 19,must, perforce, be set aside.41IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent's activities set forth in section III, above,occurring in connection with its operations as set forth insection I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, my Recommended Orderwill direct Respondent to cease and desist therefrom andto take the affirmative action normally required in suchcases to effectuate the policies of the Act. My Recom-mended Order will further require that the election con-ducted on April 19, be set aside and that the representa-tion case (30-RC-408) be remanded to the RegionalDirector for the purpose of conducting a new election atsuch time as he deems that circumstances will permit thefree choice of a collective-bargaining representative bythe employees concerned.between the refusal and the unlawful conduct. Where a company hasengaged in substantial unfair labor practices calculated to dissipateunion support, the Board, with the courts'approval,has concludedthat employer insistence on an election was not motivated by agood-faith doubt of the union's majority, but rather by a rejection ofthe collective-bargaining principle or by a desire to gain time withinwhich to undermine the union.However, this does not mean that anyemployer conduct found violative of Section 8(a)(1) of the Act, re-gardlessof its nature or gravity,willnecessarily support arefusal-to-bargain finding. For instance,where an employer's unfairlabor practices are not of such a character as to reflect a purpose toevade an obligation to bargain, the Board will not draw an inferenceof bad faith.41 Implicit in this conclusion is the sustaining of the Union's first objec-tion to conduct affecting the results of the election insofar as it relates tothe violations of Section 8(a)(1) of the Act, which I have concluded werecommitted by Respondent.In view of this, I find it unnecessary to con-sider the Union's other objections. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and2.The Union is a labor organization within the mean-upon the entire record in this case, I make the following:ing of Section 2(5) of the Act.3.By the conduct set forth in section III, C, hereof,Respondent engaged in unfair labor practices within themeamng of Section 8(a)(1) of the Act, but only to the ex-CONCLUSIONS OF LAWtent set forth in section III, D, of this Decision.4.Respondent did not engage in unfair labor practices1.Respondent is an employer within the meaning ofwithin the meaning of Section 8(a)(3) or (5) of the Act.Section 2(2) of the Act and is engaged in commerce,within the meaning of Section 2(6) of the Act.[Recommended Order omitted from publication.]